Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
The independent claims 1, 9, 10 and dependent claim 6 dated 12/10/20 should be amended as follows.  Attorney Brian Kaul agreed to these Examiner Amendments on 2/10/21.
	In the 12/10/20 copy of the claims, please amend independent claims 1, 9, 10 and dependent claim 6 as follows: 

1. (Currently Amended) A method for processing a payment transaction, the method being implemented by an autonomous electronic device for processing payment transactions, called a payment kiosk
transmitting, by a browser installed within said payment kiosk, a request for obtaining content to a contents server, said payment kiosk comprising a processor connected to at least one rendering device for rendering offers of items or services being vended and linked to at least one communications interface and to at least two contactless payment terminals;
receiving, by said browser, an HTML content representative of at least two offers from the contents server, the HTML content comprising one payment tag per offer included within said HTML content;
processing said HTML content including delivering a view of said HTML content on said at least one rendering device; and
preparing, by anticipation, at least two payment transactions, each of said at least two payment transactions being associated with one of said at least two offers included within said HTML content, wherein:
a number of the payment transactions prepared depends on a number of the contactless payment terminals installed within the payment kiosk and a number of payment tags present in the HTML content; and
preparing the at least two payment transactions comprises, for each of said at least two payment transactions, configuring a different one of said at least two contactless payment terminals as a function of data attributes of the payment tag of the offer associated with said payment transaction,
wherein:
a challenge from a transaction server enables the payment terminal to make a time limited mutual authentication before a payment is initiated;
completing the transaction when a payment is initiated before the time limited mutual authentication expires; and
cancelling the transaction when a payment is not initiated before the time limited mutual authentication expires.

6. (Currently Amended) The method according to claim 1, further comprising cancelling said at least one payment transaction, said cancelling being implemented when a duration of display of the offer is equal to a determined time parameter and when no payment has been made during a period of time starting at an end of preparing at least one payment transaction and finishing at a time defined by said time parameter.

9. (Currently Amended) An autonomous electronic device for processing payment transactions, called a payment kiosk, said payment kiosk comprising: 
	at least one rendering device;
	at least one communications interface; 
	at least two contactless payment terminals;
	a processor connected to the at least one rendering device for rendering offers of items or services being vended and linked to the at least one communications interface and to the at least two contactless payment terminals; and
	a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the payment kiosk to perform acts comprising:
transmitting a request for obtaining content to a contents server, implemented by a browser installed within said payment kiosk;
receiving an HTML content representative of at least two offers, the HTML content comprising one payment tag per offer included within said HTML content, the HTML content being addressed to the browser and coming from the contents server;
processing said HTML content including delivering a view of said HTML content on said at least one rendering  device;
preparing, by anticipation, by the contactless payment terminal, at least two payment transactions, each of said at least two payment transactions being associated with one of said at least two offers included within said HTML content, 
wherein:
   a number of the payment transactions prepared depends on a number of the contactless payment terminals installed within the payment kiosk and a number of payment tags present in the HTML content; and 
preparing the at least two payment transactions comprises, for each of said at least two payment transactions, configuring a different one of said at least two contactless payment terminals as a function of data attributes of the payment tag of the offer associated with said payment transaction,
wherein:
a challenge from a transaction server enables the payment terminal to make a time limited mutual authentication before a payment is initiated; and
the non-transitory computer-readable medium further comprising instructions stored thereon, which when executed by the processor configure the payment kiosk to further perform acts comprising:
completing the transaction when a payment is initiated before the time limited mutual authentication expires; and
cancelling the transaction when a payment is not initiated before the time limited mutual authentication expires.


10. (Currently Amended) A non-transitory computer-readable medium comprising a computer program product stored thereon, which comprises program code instructions configured so that, when the instructions are executed by a processor of an autonomous electronic device, called a payment kiosk
rendering on at least one rendering device of the payment kiosk offers of items or services being vended and linked, the processer being connected to the at least one rendering device and linked to at least two contactless payment terminals of the payment kiosk
transmitting, by a browser installed within said payment kiosk, a request for obtaining contents to a contents server;
receiving, by said browser, an HTML content representative of at least two offers from the contents server, the HTML content comprising one payment tag per offer included within said HTML content;
processing said HTML content including delivering a view of said HTML content on said at least one rendering device;
preparing, by anticipation, at least two payment transactions, each of said at least two payment transactions being associated with one of said at least two offers included within said HTML content, wherein:
a number of the payment transactions prepared depends on a number of the contactless payment terminals installed within the payment kiosk and a number of payment tags present in the HTML content; and 
preparing the at least two payment transactions comprises, for each of said at least two payment transactions, configuring a different one of said at least two contactless payment terminals as a function of data attributes of the payment tag of the offer associated with said payment transaction,
wherein:
a challenge from a transaction server enables the payment terminal to make a time limited mutual authentication before a payment is initiated;
completing the transaction when a payment is initiated before the time limited mutual authentication expires; and
cancelling the transaction when a payment is not initiated before the time limited mutual authentication expires.

Allowable Subject Matter
This Notice of Allowance is in response to the 12/10/20 RCE and the 2/2/21 interview and the agreed to Examiner Amendment above.  Claims 1-11 of the 12/10/20 copy of the claims along with the Examiner Amendments preceding are allowed.  There are a total of 11 allowed claims.

Examiner's Statement of Reason's for Allowance
The following is an examiner's statement of reasons for allowance.   Examiner notes the RCE filed on 12/10/21.  Also, the interview dated 2/2/21 was important.  Attorney agreed to make the important hardware of a single kiosk with 2 or more payment terminals more explicit by moving it into the body of the claims.  Attorney also agreed to make the preparing by anticipation more detailed by adding the Examiner Amendment above.  These Examiner Amendments were described in Applicant Specification of the PG_Pub version at [22, 87, 89, 92, 126].  The claims solve the technical problems described in the Spec at [7, 130].  The claims preprocess a transaction based on the number of two or more terminals in the kiosk before a customer actually initiates the transaction.  The preprocessing authentication is open for only a time limited period before the transaction is actually initiated by the customer or 
Examiner also notes the related application 15873341 and the 11/20/20 claim submission of somewhat similar claims. However, at the time of this Allowance, that case was under examination.  So, a Terminal Disclaimer was not needed yet in this present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                             2/17/21